DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.
 
Allowable Subject Matter
Claims 1 and 3-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a positive/negative pressure gasket having the details, as set forth in claims that include elements such as (1) an annular gasket body with a reinforcement ring buried therein, the reinforcement ring having a tubular portion and an annular flat portion extending radially away from the tubular portion, the gasket body configured to be mounted in a gasket mounting groove that opens in a radial direction of a mounting member and is provided with a gap on a groove Goto (US 2009/0032366) disclose a positive/negative pressure gasket (2, which is considered a positive/negative pressure gasket as depending on the environment used in it can seal a positive and negative pressure) comprising: an annular gasket body (i.e. the main body of the gasket as seen in Figs. 1-4) with a reinforcement ring (21) buried therein (as seen in Figs. 1-4), the gasket body configured to be mounted in a gasket mounting groove that opens in a radial direction of a mounting member and is provided with a gap on a groove bottom surface thereof (examiner notes that these are intended use limitations that the gasket of Goto anticipates as it is capable of the claimed use by virtue of its structure (e.g. as seen in Figs. 1, 2, and 3); a flange (including 213) that is provided to extend from one axial end of the gasket body (i.e. the top axial end with respect to the orientations of Figs. 1-4) toward a direction opposite to an opening direction of the mounting member (examiner notes this limitation is a further narrowing of the prior claimed intended use, which as seen in Figs. 1, 2, and 4, the gasket of Goto is capable of); a one-end-side seal lip (221) that is provided to extend from the one axial end of the gasket body (as seen in Figs. 1-4) toward one side in an axial direction (as seen in Figs. 1-4) and the opening direction of the mounting member (examiner notes this limitation is a further narrowing of the prior claimed intended use, which as seen in Figs. 1 and 2, the one-end-side lip of the gasket of Goto is configured to do as it is at the axial other axial end and capable of such depending on the members it is installed on), and is configured to come in contact with one axial side surface of 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675